Citation Nr: 0523168	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-10 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from March 1963 to 
March 1967.  

These  matters come to the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision in which the RO 
denied the veteran's claim for a compensable rating for 
bilateral hearing loss; and granted service connection and 
assigned an initial 30 percent rating for PTSD, effective 
December 2, 2002.  The veteran filed a notice of disagreement 
(NOD) with the RO's decision later in February 2003, which 
included disagreement with the initial 30 percent rating 
assigned for PTSD.  The RO issued a statement of the case 
(SOC) in September 2003.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in February 2004.  

Following certification of the veteran's appeal to the Board 
in April 2004, the veteran's representative has, at various 
times, submitted additional medical evidence directly to the 
Board with waivers of initial RO consideration of that 
evidence.  The evidence consists of VA medical records 
associated with veteran's treatment for PTSD, and a statement 
from the VA Medical Center (VAMC) in Coatesville, 
Pennsylvania, dated in June 2005.  

As the claim for a higher rating PTSD emanates from the 
veteran's disagreement with the initial rating assigned 
following the grant of service connection, the Board has 
characterized the claim for an initial rating, in accordance 
with Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing claims for higher initial ratings from claims 
for increased ratings for already service-connected 
disability).  

The Board's decision on the veteran's claim for a compensable 
rating for bilateral hearing loss is set forth below.  The 
veteran's claim for an initial rating in excess of 30 percent 
for PTSD is addressed in the remand following the order;  
this matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.  

As a final preliminary matter, the Board notes that in a 
February 2005 Informal Hearing Presentation, the veteran's 
representative requested that the veteran be afforded a VA 
examination for his PTSD, and that the examiner render an 
opinion as to, "the veteran's ability to obtain and maintain 
gainful employment based on his service-connected PTSD."  
The Board construes the representative's request as an 
informal claim for a total disability rating based on 
individual unemployability (TDIU).  As this issue has not 
been adjudicated by the RO, it is not before the Board; 
hence, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a compensable rating for bilateral 
hearing loss has been accomplished.  

2.  Audiometric testing in both August 2002 and January 2003 
revealed Level I hearing acuity in the right ear and Level I 
hearing acuity in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.85 
(Diagnostic Code 6100 (2004)), and 4.86 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for a 
compensable rating for bilateral hearing loss has been 
accomplished.  

Through a December 2002 notice letter and a September 2003 
SOC, the RO notified the veteran and his representative of 
the legal criteria governing the claim, the evidence that had 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim and has been afforded 
ample opportunity to submit such information and evidence.  

While the Board notes that the September 2003 SOC does not 
reflect RO consideration of 38 C.F.R. § 4.86 in adjudicating 
the veteran's claim.  However, as explained below, the 
veteran is not shown to have an exceptional pattern of 
hearing loss to invoke consideration of 38 C.F.R. § 4.86. As 
such, the RO's omission does not affect the outcome of the 
appeal and was, thus, harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. 
§ 20.1102.]  

The Board also finds that the December 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, the first three content of notice 
requirements clearly have been met in this case.  

With respect to the fourth requirement, the Board notes that 
the veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim for a 
compensable rating for bilateral hearing loss.  However, the 
December 2002 notice letter advised the veteran that he could 
submit his own statements or statements from other persons 
describing his physical disability symptoms.  Furthermore, 
the veteran, during the course of this appeal, albeit with 
respect to the issue pertaining to PTSD also in appellate 
status, did submit evidence in his possession to the RO.  As 
such, the Board finds, that the veteran is on notice of the 
need to submit evidence in his possession pertinent to his 
claim for a compensable rating for bilateral hearing loss, 
and on these facts, the RO's omission is harmless.  See ATD 
Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20.1102.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the February 2003 rating action on appeal.  
The Board finds that the lack of full, pre-adjudication 
notice in this appeal does not, in any way, prejudice the 
veteran.  In this regard, the Court has also held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this appeal, any delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that the claim 
for a compensable rating for bilateral hearing loss was fully 
developed at the time of the September 2003 SOC, the last 
adjudication of the veteran's claim.  

As indicated above, the September 2003 SOC notified the 
veteran what was needed to substantiate his claim and also 
identified the evidence that had been considered with respect 
to the claim.  Furthermore, in the December 2002 notice 
letter, the RO advised the veteran of VA's responsibilities 
to notify and assist him in his claim.  After the notice 
letter and SOC, the veteran was afforded an opportunity to 
respond.  The veteran has not identified any medical 
treatment providers from whom he wished the RO to obtain 
records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim for a 
higher rating for bilateral hearing loss.  outpatient 
treatment records from the VA Medical Center (VAMC) in 
Lebanon, Pennsylvania, have been associated with the claims 
file.  Moreover, in connection with his claim, the veteran 
has been afforded VA audiological evaluations, the reports of 
which are associated with the claims file.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional, 
existing evidence pertinent to the claim for a compensable 
rating for bilateral hearing loss that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim for a compensable 
rating for bilateral hearing loss is harmless.  See ATD 
Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20.1102.   

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for a compensable rating for 
bilateral hearing loss.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The relevant evidence in connection with the veteran's claim 
reflects that on audiological testing in August 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
25
55
80
LEFT
30
30
35
40
30

Pure tone threshold averages were 41 decibels (dB) in the 
right ear and 34 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and 100 percent in the left ear.  The audiologist 
noted that the veteran had moderate to severe sensorineural 
hearing loss beginning at 3000 Hertz (Hz) in the right ear, 
and mild to moderate mixed hearing loss in the left ear.  The 
veteran was noted as using hearing aids.  

On audiological testing in January 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
60
65
LEFT
35
40
35
45
35

Pure tone threshold averages were 40 dB in the right ear and 
39 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 98 percent bilaterally.  The 
audiologist noted that the veteran had moderately-severe high 
frequency sensorineural hearing loss in the right ear and a 
mild conductive hearing loss in the left ear.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86.  When the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately. 38 C.F.R. § 4.86 (b).

Applying the method for evaluating hearing loss to the 
results of the veteran's audiological evaluations, the August 
2002 audiometric evaluation reveals Level I hearing acuity in 
the right ear, and Level I hearing acuity in the left ear, 
based on application of the reported findings to Table VI.  
Application of the Level I findings to Table VII results in a 
noncompensable (0 percent) rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The January 2003 audiometric 
evaluation findings reveal Level I hearing acuity in the 
right ear, and Level I hearing acuity in the left ear, based 
on application of the reported findings to Table VI.  
Application of the Level I findings to Table VII results in a 
noncompensable (0 percent) rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

The Board also points out that, based on the August 2002 and 
January 2003 findings, the evidence does not reflect pure 
tone thresholds meeting the definition of exceptional hearing 
impairment under 38 C.F.R. § 4.86(a) or  (b).  The puretone 
thresholds recorded in August 2002 and January 2003 do not 
reflect each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hz) as being 55 decibels or more, or 30 dBs or 
less at 1000 Hz and 70 dBs or more at 2000 Hz.  See 38 C.F.R. 
§ 4.86(a), (b).  Thus, consideration of Table VIa is not 
warranted.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a compensable rating for 
bilateral hearing loss.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Hence, the 
Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi,  3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to 
apply VA's rating schedule based on the veteran's audiometry 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

For all the foregoing reasons, the Board finds that the claim 
for a compensable rating for bilateral hearing loss must be 
denied.  Given the mechanical method of deriving ratings for 
hearing loss, the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim for an initial rating in 
excess of 30 percent for PTSD is warranted, even though such 
action will, regrettably, delay an appellate decision on the 
claim.  

In this case, the record reflects that the veteran last 
underwent a VA examination for his service-connected PTSD in 
January 2003, and more recent treatment records submitted to 
the Board, dated from May 2004, include findings suggesting 
that the veteran's psychiatric disability may have increased 
in severity.  In this regard, a statement from the VAMC 
Coatesville, dated in June 2005, reflects that the veteran 
was admitted to that facility earlier that month for a 
program apparently associated with his treatment for PTSD.  
The statement noted that it was not known when the veteran 
would complete the program, which reportedly ran from 8-12 
weeks.  

Hence, the RO should obtain all outstanding records of in- 
and out-patient psychiatric evaluation and/or treatment from 
the VAMC Coatesville, to particularly include records 
pertaining to a June 2005 hospitalization.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The Board also notes that the claims includes 
pertinent records from the Lebanon VAMC, dated up to August 
2004, and that the RO should obtain all outstanding records 
from this facility, as well.   

The Board also points out that, in addition to a reported 
diagnosis of PTSD in January 2003, the a May 2004 treatment 
note indicated that the veteran was being seen in follow-up 
for a positive primary care depression screen.  The note 
reflected Axis I diagnoses of PTSD per history and 
depression.  There is no medical opinion of record addressing 
the question of whether the symptoms and effects of service-
connected and nonservice-connected disability can be 
distinguished.  If not, the reasonable doubt doctrine 
mandates that all signs and symptoms be attributed to the 
veteran's service-connected condition.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) and 38 C.F.R. § 3.102 (2004).  

Under these circumstances, , the RO should arrange for the 
veteran to undergo VA examination, by a psychiatrist, to 
obtain medical information needed to resolve the claim for a 
rating in excess of 30 percent for PTSD.  The veteran is 
hereby advised that failure to report to the scheduled 
examination, without good cause, may result in a denial of 
the claim for a higher initial rating.  See 38 C.F.R. § 3.655 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to any scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility.  

The actions identified herein are consistent with pertinent 
duties to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal.  The RO's 
adjudication of the claim should include consideration of all 
medical evidence added to the record since the RO's April 
2004 certification of the appeal to the Board.  In 
adjudicating the claim, the RO should specifically consider 
whether staged rating (assignment of different ratings for 
distinct periods of time, based on the facts found), pursuant 
to Fenderson, is warranted 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action

1.  The RO should obtain from the 
Coatesville and Lebanon VAMCs all records 
of in- and/or out-patient psychiatric 
evaluation and/or treatment of the 
veteran (dated from August 2004 from the 
Lebanon facility, and to include records 
associated with a June 2005 
hospitalization at the Coatesville 
facility).  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2004) as regards requesting 
records from Federal facilities.  , 
and/or treatment at that facility for 
PTSD.  All records and/or responses 
received should be associated with the 
claims file.  

2.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo a VA examination, by a 
psychiatrist, at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and a report of the examination 
should include discussion of the 
veteran's documented medical history and 
assertions.  All necessary tests and 
studies, (to include psychological 
testing, if warranted), should be 
accomplished (with all findings made 
available by the psychiatrist prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.  

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of:  memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance; 
suicidal ideation; and delusions and/or 
hallucinations.  

Additionally, the examiner should render 
a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score that 
represents the level of impairment due to 
the veteran's PTSD, and an explanation of 
what the score means.  

In providing the above-noted findings, 
the examiner should, to the extent 
possible, distinguish the symptoms 
attributable to service-connected PTSD 
from those of any other diagnosed 
disability s (to include depression).  
However, if it is not medically possible 
to do so, the examiner should clearly so 
state, indicating that the findings are 
with respect to the veteran's overall 
psychiatric impairment.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.  

3.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
initial rating in excess of 30 percent 
for PTSD in light of all pertinent 
evidence (to particularly include all 
that added to the record since the RO's 
April 2004 certification of the appeal) 
and legal authority.  The RO's 
adjudication of the claim should include 
specific consideration of whether staged 
rating, pursuant to Fenderson, is 
warranted.  Furthermore, the RO's 
adjudication should include, for the sake 
of efficiency, the medical evidence 
submitted directly to the Board.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


